Title: 9th.
From: Adams, John Quincy
To: 


       This day our State convention is to meet in Boston for the purpose of assenting to and ratifying, the federal Constitution. The members from this Town, went for Boston yesterday, except Mr. Parsons, who will go to-morrow. The conjectures concerning the issue of their debates, are different, according to the dispositions of the speculators. Some think there will be a great majority for adopting the Constitution, while others hope, the opposite party will greatly preponderate. In the evening I play’d with Mr. Parsons at back-gammon, and was beat by him. After leaving the office, I pass’d the remainder of the evening with Townsend, at Mrs. Hooper’s.
      